DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/586596 filed on September 27, 2019.  Claims 1 – 20 are pending.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on {11/19/2020, and 02/12/2021} were filed after the mailing date of the application on 09/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 19 and 20 are rejected on the ground of provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 19 and 20 of co-pending application 16/586596.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have not been patented.
In regard to claim 1:
Instant Application 16/586569
Co-pending Application 16/586596
1, A method comprising:
1, A method comprising:
retrieving, by one or more processors, a first content item;
retrieving, by one or more processors, a plurality of content items;

identifying a first content item from the plurality of content items to which a user has previously reacted;
determining that the first view count corresponds to trending content; and
determining a category of the first content item;

presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count, the first indication having a first visual attribute representing trending content.
selecting a second content item in the plurality of content items that is associated with the determined category of the first content item to which the user has previously reacted; and
presenting the second content item to the user in a presentation arrangement of a graphical user interface

It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 1 are to be found in co-pending application 16/586596 (herein ‘596) claim 1 as the instant application ‘569 claim 1 fully encompasses ‘596 claim 1).  The difference between ‘569 claim 1 and ‘596 claim 1 lies in the fact that the ‘596 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘596 patent is in effect a “species” of the “generic” invention of ‘569 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 1 is anticipated by claim 1 of ‘596, it is not patently distinct from ‘596 claim 1.
In regard to claim 19:
Instant Application 16/586569
Co-pending application 16/586596

19. A system comprising: one or more processors configured to execute instructions stored in memory for performing operations comprising:
retrieving a first content item; 
retrieving a plurality of content items;
obtaining a first view count for the first content item;
identifying a first content item from the plurality of content items to which a user has previously reacted;
determining that the first view count corresponds to trending content; and
determining a category of the first content item;

presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count, the first indication having a first visual attribute representing trending content.
selecting a second content item in the plurality of content items that is associated with the determined category of the first content item to which the user has previously reacted; and 
presenting the second content item to the user in a presentation arrangement of a graphical user interface.

It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 19 are to be found in co-pending application 16/586596 (herein ‘596) claim 19 as the instant application ‘569 claim 19 fully encompasses ‘596 claim 19).  The difference between ‘569 claim 19 and ‘596 claim 19 lies in the fact that the ‘596 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘596 patent is in effect a “species” of the “generic” invention of ‘569 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 19 is anticipated by claim 19 of ‘596, it is not patently distinct from ‘596 claim 19.
In regard to claim 20:
Instant Application 16/586569
Co-pending application 16/586596
20. A non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors, perform operations comprising:
20. A non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors, perform operations comprising:
retrieving a first content item;
retrieving a plurality of content items;
obtaining a first view count for the first content item;
identifying a first content item from the plurality of content items to which a user has previously reacted; 
determining that the first view count corresponds to trending content; and
determining a category of the first content item;
presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count, the first indication having a first visual attribute representing trending content.
selecting a second content item in the plurality of content items that is associated with the determined category of the first content item to which the user has previously reacted; and 
presenting the second content item to the user in a presentation arrangement of a graphical user interface.

It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 20 are to be found in co-pending application 16/586596 (herein ‘596) claim 20 as the instant application ‘569 claim 20 fully encompasses ‘596 claim 20).  The difference between ‘569 claim 20 and ‘596 claim 20 lies in the fact that the ‘596 claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the ‘596 patent is in effect a “species” of the “generic” invention of ‘569 claim In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 20 is anticipated by claim 20 of ‘596, it is not patently distinct from ‘596 claim 20.
Claims 1, 19 and 20 are rejected on the ground of provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 19 and 20 of co-pending application 16/586473.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have not been patented.
In regard to claim 1:
Instant Application 16/586569
Co-pending application 16/586473
1, A method comprising:
1, A method comprising:
retrieving, by one or more processors, a first content item;
retrieving, by one or more processors, a plurality of content items;
obtaining a first view count for the first content item;
determining a first category of a first content item in the plurality of content items;
determining that the first view count corresponds to trending content; and
selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item; and 
presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view 


It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 1 are to be found in co-pending application 16/586473 (herein ‘473) claim 1 as the instant application ‘569 claim 1 fully encompasses ‘473 claim 1).  The difference between ‘569 claim 1 and ‘473 claim 1 lies in the fact that the ‘473 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘473 patent is in effect a “species” of the “generic” invention of ‘569 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 1 is anticipated by claim 1 of ‘473, it is not patently distinct from ‘473 claim 1.
In regard to claim 19:
Instant Application 16/586569
Co-pending application 16/586473
19. A system comprising: one or more processors configured to execute instructions stored in memory for performing operations comprising:
19. A system comprising:
one or more processors configured to execute instructions stored in memory for performing operations comprising:
retrieving a first content item; 
retrieving a plurality of content items;
obtaining a first view count for the first content item;
determining a first category of a first content item in the plurality of content items;
determining that the first view count corresponds to trending content; and
selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item; and

presenting the first content item to a user according to the selected first presentation arrangement.


It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 19 are to be found in co-pending application 16/586473 (herein ‘473) claim 19 as the instant application ‘569 claim 19 fully encompasses ‘473 claim 19).  The difference between ‘569 claim 19 and ‘473 claim 19 lies in the fact that the ‘473 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘473 patent is in effect a “species” of the “generic” invention of ‘569 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 19 is anticipated by claim 19 of ‘473, it is not patently distinct from ‘473 claim 19.
In regard to claim 20:
Instant Application 16/586569
Co-pending application 16/586473
20. A non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors, perform operations comprising:
20. A non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors, perform operations comprising:
retrieving a first content item;
retrieving a plurality of content items;
obtaining a first view count for the first content item;
determining a first category of a first content item in the plurality of content items;

selecting a first presentation arrangement from a plurality of presentation arrangements based on the first category determined for the first content item; and 
presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count, the first indication having a first visual attribute representing trending content.
presenting the first content item to a user according to the selected first presentation arrangement.

It is clear that all of the elements of the instant application 16/586569 (herein ‘569) claim 20 are to be found in in co-pending application 16/586473 (herein ‘473) claim 20 as the instant application ‘569 claim 20 fully encompasses ‘473 claim 20).  The difference between ‘569 claim 20 and ‘473 claim 20 lies in the fact that the ‘473 claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the ‘473 patent is in effect a “species” of the “generic” invention of ‘569 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘569 claim 20 is anticipated by claim 20 of ‘473, it is not patently distinct from ‘473 claim 20.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 7, 9, 14, and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. 2018/0189030 A1; herein referred to as Thaker) in view of Hendrickson et al. (U.S. 2016/0359993 A1; herein referred to as Hendrickson) 
In regard to claim 1, Thaker teaches a method comprising (see abstract: “ . . . Systems, methods, and non-transitory computer-readable media can determine at least a first category of content items and a second category of content items to be included in a content feed for a user. . .”):
retrieving, by one or more processors (see Fig. 7, ¶ [0078] “ . . . FIG. 7 illustrates an example of a computer system 700 that may be used to implement one or more of the embodiments described herein in accordance with an embodiment of the invention. The computer system 700 includes sets of instructions for causing the computer system 700 to perform the processes and features discussed  . . . “), a first content item ((see ¶ [0028] “ . . . The content module 108 can be configured to provide users with access to content items that are posted, or made available, through a social networking system. Such content items may include on-demand content items (e.g., video on-demand or "VOD") as well as content that is being streamed live. For example, a user can interact with an interface that is provided by a software application (e.g., a social networking application) running on a computing device of the user. This interface can include an option for posting, or uploading, content items to the social networking system. When posting a content item, the content upload module 104 can be utilized to communicate data corresponding to the content item from the computing device to the social networking system. Such content items may include text, images, audio, and videos, for example. The social networking system can then provide the content item through the social networking system including, for example, in one or more news feeds.. . . “);
obtaining a first view count for the first content item (see ¶ [0035] “ . . . a live content item is trending when a threshold number of users have viewed the live content item for a pre-defined duration of time (e.g., a pre-defined number of seconds, minutes, etc.). . . “);
and presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count (see ¶ [0040] “ . . . content items in a category can be ranked based on the entity from which the content items originate. For example, a content item that was posted by an entity to which more users are subscribed can be ranked higher than a content item that was posted by an entity to which fewer users are subscribed. In some embodiments, content items originating from a first entity can be ranked higher than content items originating from a second entity when the first entity posts content items more frequently than the second entity. In some embodiments, content items in a category can be ranked based on their respective trending measurements. For example, a first content item that is determined to be trending more than a second content item can be ranked higher than the second content item. In some embodiments, the ranking of trending content items in a category 3can be refined based on the user demographics for which those content items are trending. For example, content items that are trending among users that share the user's demographics can be ranked higher than other content items that are trending among the general population. In some embodiments, live content items in a category can be ranked based on the number of users that are accessing the live content item during streaming . . . “), the first indication having a first visual attribute representing trending content (“ . . . see Fig. 3 ¶ [0044] “ . . . FIG. 3 illustrates an example 300 of an interface 304 for presenting content items, according to an embodiment of the present disclosure. The interface 304 is presented on a display screen of a computing device 302. The interface 304 may be provided through an application (e.g., a web browser, a social networking application, etc.) running on the computing device 302. In this example, the interface 304 includes a content feed 308. As mentioned, the content feed 308 can present various content items 
Thaker fails to explicitly teach determining that the first view count corresponds to trending content.  However Hendrickson teaches determining that the first view count corresponds to trending content (see  ¶ [0082] “ . . .. linear regression is used to characterize a data series. Linear regression attempts to model the relationship between two variables by fitting a linear equation to observed data. One variable is considered to be an explanatory variable, and the other is considered to be a dependent variable. In one example approach, trend analytics module 116 treats counts (such as counts of mentions, hashtags, followers, friends, links or any other quantity that can be counted over time) as the 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for trend detection in a messaging platform as taught by Hendrickson into a system and method to determine a first category of content items and a second category of content items to be included in a content feed for a user, as taught by Thaker.  Such incorporation enables the combined platform to evaluate content that is trending to present to the user, making the content to be presented more relevant to a user’s interest. 
In regard to claim 2, the combination of Thaker and Hendrickson teaches further comprising:
retrieving a second content item (see Thaker ¶ [0032] “ . . . the categories of content items are ordered. For example, the interface can present a content feed that includes at least a portion of content items from a first category followed by at least a portion of content items from a second category. In this example, the user can scroll through the content feed to access the first and second categories of content items  . . .”);
obtaining a second view count for the second content item (see Thaker ¶ [0039] “ . . . The popularity score of a content item can be measured, for example, based on a threshold amount (e.g., number, percentage, etc.) of users in the geographic region having accessed (e.g., viewed) the content item. In some embodiments, the popularity score of the content item is determined based on a threshold amount (e.g., number, percentage, etc.) of users in the geographic region having accessed (e.g., viewed) the content item for a threshold period of time (e.g., 30 seconds, 1 minute, etc.). . . .”);
determining that the second view count corresponds to popular content (see Thaker ¶ [0039] “ . . . the ranking module 208 is configured to rank content items within the different categories, for example, based on their respective relevancy to a given user. In some embodiments, content items in a category are ranked for a user based on the user's geographic location (e.g., zip code, city, state, country, continent, or any arbitrary definition of a geographic region). For example, content items that are popular among other users that share the user's geographic location can be ranked higher in the category than content items that are less popular among the users . . .”); and
presenting the second content item to the user in the presentation arrangement with a second indication of the second view count (see Thaker ¶ [0045] “ . . . FIG. 4A illustrates an example 400 of an interface 404 for presenting content items, according to an embodiment of the present disclosure. The interface 404 is presented on a display screen of the computing device 402. The interface 404 may be provided through an application (e.g., a web browser, a social networking application, etc.) running on the computing device 402. In this example, the interface 404 includes a set of options 406 that correspond to various topics. In some embodiments, the set of options 406 can be presented at the beginning of a content feed being presented through the interface 404. As mentioned, the content feed can present various content items 408 that have been organized into categories . . .”), the second indication having a second visual attribute representing popular content (e.g. space topic) (see Thaker ¶ [0045] “ . . . In the example of FIG. 4A, the user operating the computing device 402 can select one or more of the options 406 to identify topics that are of interest to the user. Upon selecting a topic, the social networking system can provide a category of content items relating to the selected topic for presentation in the content feed. In this example, the user operating the computing device 402 has selected the "Space" topic to be of interest. As a result, a category of content items relating to Space can be included in the content feed, as illustrated in the example of FIG. 4B. . . “), the second visual attribute (e.g. space category) being different from the first visual attribute (see Thaker Fig. 4B, ¶  In FIG. 4B, the user has navigated, or scrolled, the content feed to view additional content items. Upon scrolling, the user is able to view a category 410 of content items relating to Space. The category 410 includes a content item 412 that is included in the Space category. As mentioned, one or more content items from a given category may be shown in the interface 404 and these content items may be ranked, as described above. In some embodiments, the user can select an option 414 (e.g., profile image of the entity that posted the content item 412) to access a content feed in which only content items that were posted by the entity are shown. In some embodiments, the user can select an option 416 to view other content items that are included in the Space category. The user also has the option to continue scrolling the content feed to view additional categories of content items . . .”).
In regard to claim 3, the combination of Thaker and Hendrickson teaches wherein the first and second content items are presented simultaneously with the first and second indications (see Thaker Fig. 5 . ¶ [0047] “ . . . the example process 500 determines at least a first category of content items and a second category of content items to be included in a content feed for a user. At block 504, a ranking for content items included in the first category is determined and a ranking for content items included in the second category is also determined. At block 506, an interface that presents the content feed including one or more ranked content items from the first category and one or more ranked content items from the second category is provided . . . “).
In regard to claim 5, the combination of Thaker and Hendrickson teaches further comprising:
while presenting the first content item (e.g. from the first category), receiving a user request to scroll (e.g. user scroll) a display to reveal a second content item (see ¶ [0032] “ . . . the content items are organized into categories and such categories of content items can be accessed through the interface. In some embodiments, the categories of content items are ordered. For example, the interface can present a content feed that includes at least a portion of content items from a first category followed by at least a portion of content items from a second category. In this example, the scroll through the content feed to access the first and second categories of content items. In some embodiments, when presenting a content item in the content feed, the interface can present a snippet (e.g., a snapshot of a frame or a clip made up of a set of frames) of the content item to allow the user to visualize the content item without having to access (e.g., play) the content item. In some embodiments, content items included in a particular category (e.g., live content items) may automatically begin playing in the content feed without having the user perform any actions. In such embodiments, the content items being played can remain muted (i.e., no sound corresponding to the content items is played) until the user actually accesses, or selects, a content item  . . .”);
determining that a second view count associated with the second content item corresponds to popular content  (see ¶ [0039] “ . . . the ranking module 208 is configured to rank content items within the different categories, for example, based on their respective relevancy to a given user. In some embodiments, content items in a category are ranked for a user based on the user's geographic location (e.g., zip code, city, state, country, continent, or any arbitrary definition of a geographic region). For example, content items that are popular among other users that share the user's geographic location can be ranked higher in the category than content items that are less popular among the users. The popularity score of a content item can be measured, for example, based on a threshold amount (e.g., number, percentage, etc.) of users in the geographic region having accessed (e.g., viewed) the content item. In some embodiments, the popularity score of the content item is determined based on a threshold amount (e.g., number, percentage, etc.) of users in the geographic region having accessed (e.g., viewed) the content item for a threshold period of time (e.g., 30 seconds, 1 minute, etc.). In some embodiments, content items in a category are ranked based on geographic locations that have been visited by the user in the past (e.g., past week, month, year, etc.). For example, content items that are popular among other users in a geographic location previously visited by the user can be ranked higher in the category than other content items. . . .”); and 
in response to determining that the second view count corresponds to popular content (see Thaker¶ [0039] “ . . . content items that are popular among other users in a geographic location at which the user previously checked-in through the social networking system can be ranked higher in the category than other content items. In some embodiments, content items in a category are ranked based on the user's demographics (e.g., age, gender, country, etc.). For example, content items that are popular among other users that share the user's demographics can be ranked higher in the category than content items that are less popular among the users . . .”) when the display is scrolled to reveal the second content item (see Thaker ¶ [0044] “. . . FIG. 3 illustrates an example 300 of an interface 304 for presenting content items, according to an embodiment of the present disclosure. The interface 304 is presented on a display screen of a computing device 302. The interface 304 may be provided through an application (e.g., a web browser, a social networking application, etc.) running on the computing device 302. In this example, the interface 304 includes a content feed 308. As mentioned, the content feed 308 can present various content items that have been organized into categories. For example, the content feed 308 can present one or more content items from a first category followed by one or more content items from a second category. The user operating the computing device 302 can scroll through the content feed 308, for example, using a scroll gesture, to access the different categories of content items . . .”), generating a first animation (e.g. snippet) of a second indication to represent the second view count associated with the second content (see Fig. 3, Thaker ¶ [0044] “. . . In the example of FIG. 3, the content feed 308 includes live content items 310 and 316. The user can select a subscribe option 314 to subscribe to content items that are posted by the entity "Jane". In some embodiments, the user can select an option 312 (e.g., profile image of the entity) to access a content feed in which only content items that were posted by the entity "Jane" are presented. In some embodiments, when presenting a content item in the content feed 308, the interface can present a snippet (e.g., a snapshot of a frame or a clip made up of a set of frames) of the content item to allow the user to visualize the content item 
In regard to claim 6, the combination of Thaker and Hendrickson teaches further comprising:
determining that a third view count associated with a third content item corresponds to trending content (see Hendrickson ¶ [0082] “. . linear regression is used to characterize a data series. Linear regression attempts to model the relationship between two variables by fitting a linear equation to observed data. One variable is considered to be an explanatory variable, and the other is considered to be a dependent variable. In one example approach, trend analytics module 116 treats counts (such as counts of mentions, hashtags, followers, friends, links or any other quantity that can be counted over time) as the dependent variable and time as the explanatory variable. In one example approach, trend analytics module 116 fits a line to the data using a least squares approach and then looks for deviations from that line to reach a threshold . . .”); and
in response to determining that the third view count corresponds to trending content (see Thaker  ¶ [0045] “  . . . the content feed can present various content items 408 that have been organized into categories. In the example of FIG. 4A, the user operating the computing device 402 can select one or more of the options 406 to identify topics that are of interest to the user . . .”), when the display is scrolled to reveal the third content item (see Thaker ¶ [0045] “. . . Upon selecting a topic, the social networking system can provide a category of content items relating to the selected topic for presentation in the content feed. In this example, the user operating the computing device 402 has , generating a second animation of the third indication (e.g. profile image) to represent the third view count associated with the third content (e.g. other content included in space category)  (see Thaker ¶ [0045] “. . . Upon scrolling, the user is able to view a category 410 of content items relating to Space. The category 410 includes a content item 412 that is included in the Space category. As mentioned, one or more content items from a given category may be shown in the interface 404 and these content items may be ranked, as described above. In some embodiments, the user can select an option 414 (e.g., profile image of the entity that posted the content item 412) to access a content feed in which only content items that were posted by the entity are shown. In some embodiments, the user can select an option 416 to view other content items that are included in the Space category. The user also has the option to continue scrolling the content feed to view additional categories of content items . . .”).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 7, the combination of Thaker and Hendrickson teaches wherein the first animation graphically depicts the second indication as coming into view in the display once (see Thaker ¶ [0047] “. . . the example process 500 determines at least a first category of content items and a second category of content items to be included in a content feed for a user. At block 504, a ranking for content items included in the first category is determined and a ranking for content items included in the second category is also determined . . .”), and wherein the second animation graphically depicts the third indication as coming into view in the display twice (see Thaker ¶ [0047] “. . . At block 506, an interface that presents the content feed including one or more ranked content items from the first category and one or more ranked content items from the second category is provided . . .”).
In regard to claim 9, the combination of Thaker and Hendrickson teaches further comprising:
generating the first view count(e.g. counts in a social data time series) for the first content item by accumulating a number of views of the first content item within a specified time interval (see Hendrickson ¶ [0057] “. . . One representative data model is the Poisson distribution. The Poisson distribution describes the probability of observing a particular count of some quantity, when many sources have individually low probabilities of contributing to the count. This distribution model is applicable to the case of counting in social data, because each individual has a small chance of tweeting about a given topic, but the large Twitter user base can lead to significant counts. Trend analytics module 116 can perform a simple form of trend detection by assuming that the counts in a social data time series are Poisson-distributed around some average value, and then looking for unlikely counts according to the Poisson model. Consider, for example, the number of Tweets in some time interval that contain the hashtag phrase "#scotus" . . .”).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein.  Additionally, Hendrickson generates counts of views over a time interval which is necessary for measuring trends in content viewing. 
In regard to claim 14, the combination of Thaker and Hendrickson teaches wherein determining that the first view count corresponds to trending content comprises determining that the first view count is greater than view counts of a plurality of other content items published within a specified period of time (see Thaker ¶ [0039] “. . . the ranking module 208 is configured to rank content items within the different categories, for example, based on their respective relevancy to a given user. In some embodiments, content items in a category are ranked for a user based on the user's geographic location (e.g., zip code, city, state, country, continent, or any arbitrary definition of a geographic region). For example, content items that are popular among other users that share the user's geographic location can be ranked higher in the category than content items that are less popular among the users. The 
In regard to claim 17, the combination of Thaker and Hendrickson teaches determining that the first view count corresponds to trending content comprises determining that the first view count (e.g. countable parameter)is less than a threshold percentage of all content items determined to be associated with a trending view count (e.g. trending score) (see Hendrickson ¶ [0137] “ . . . Information distribution system 112 may determine, using the one or more metrics that are based at least in part on the messages, a trending score that represents a magnitude of a trend for the particular countable parameter (508). For instance, information distribution system 112 may generate a set of metrics that are usable to generate a trending score. Information distribution system 112 may apply the set of metrics to a trend model. The trend model may generate a trending score that indicates a magnitude of a trend for the particular countable parameter. Information distribution system 112 may determine that the trending score satisfies a threshold (510). In some examples, the trending score may satisfy the threshold when the score is greater than or equal to the threshold. In some examples, the trending score may satisfy the threshold when the score is less than or equal to the threshold. In some examples, the trending score may satisfy the threshold when the score is equal to the threshold. . .”).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein. Additionally, Hendrickson provides enhanced trend analysis to determine trending content. 
In regard to claim 18, the combination of Thaker and Hendrickson teaches further comprising: 
maintaining the first view count as being trending for a specified period of time after determining that the first view count corresponds to trending content (see Thaker ¶ [0040] “ . . . content items in a category can be ranked based on the entity from which the content items originate. For example, a content item that was posted by an entity to which more users are subscribed can be ranked higher than a content item that was posted by an entity to which fewer users are subscribed. In some embodiments, content items originating from a first entity can be ranked higher than content items originating from a second entity when the first entity posts content items more frequently than the second entity. In some embodiments, content items in a category can be ranked based on their respective trending measurements. For example, a first content item that is determined to be trending more than a second content item can be ranked higher than the second content item. In some embodiments, the ranking of trending content items in a category can be refined based on the user demographics for which those content items are trending. For example, content items that are trending among users that share the user's demographics can be ranked higher than other content items that are trending among the general population. In some embodiments, live content items in a category can be ranked based on the number of users that are accessing the live content item during streaming. For example, if more users are accessing a first live content stream than a second live content stream, then the first live content stream can be ranked higher than the second live content stream. In some embodiments, content items that relate to a particular on-going event (e.g., breaking news, election, etc.) can be ranked higher than other content items. In some embodiments, content items can be ranked based on the time of day. For example, if the user often accesses content in the social networking system for a shorter period of time during one portion of the day (e.g., lunch time), then content items that are shorter in length (e.g., based on some threshold length cutoff) can be ranked higher than content items of a longer duration during this portion of the day. In another example, if the user often accesses content in the social networking system for a longer period of time during a ; and 
re-evaluating whether the first view count is trending after the specified period of time (see Hendrickson ¶ [0024] “ . . . questions may arise as to whether there are characteristics of atypical events that allow them to be separated into groups that can then be assigned real-world meaning (e.g. seasonal trends, holiday events). If so, the assignments may point toward a particular choice of quantitative model for the event. In addition, if the identification of an atypical period of time can be quantified, in some cases it can be used to automate trend detection or to predict future behavior . . .”).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein. Additionally, Hendrickson provides further analysis as to whether a trend is occurring or whether the activity to view the content is atypical.  
In regard to claim 19, Thaker teaches a system comprising (see abstract: “. . . Systems, methods, and non-transitory computer-readable media can determine at least a first category of content items and a second category of content items to be included in a content feed for a user. . .”): one or more processors configured to execute instructions stored in memory for performing operations comprising (see Fig. 7, ¶ [0078] “ . . . FIG. 7 illustrates an example of a computer system 700 that may be used to implement one or more of the embodiments described herein in accordance with an embodiment of the invention. The computer system 700 includes sets of instructions for causing the computer system 700 to perform the processes and features discussed  . . . “): 
retrieving a first content item (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein); 
obtaining a first view count for the first content item (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein); and presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count (see ¶ [0040] as described for the rejection of claim 1 and is incorporated herein), the first indication having a first visual attribute representing trending content (see Fig. 3 ¶ [0044] as described for the rejection of claim 1 and is incorporated herein).
Thaker fails to explicitly teach determining that the first view count corresponds to trending content.  However Hendrickson teaches determining that the first view count corresponds to trending content (see  ¶ [0082] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, Thaker teaches a non-transitory computer-readable medium comprising non-transitory computer-readable instructions that, when executed by one or more processors (see ¶ [0079] “ . . . The computer system 700 includes a processor 702, a cache 704, and one or more executable modules and drivers, stored on a computer-readable medium, directed to the processes and features described herein . . .”), perform operations comprising (see abstract: “ . . . Systems, methods, and non-transitory computer-readable media can determine at least a first category of content items and a second category of content items to be included in a content feed for a user. . .”):
retrieving a first content item  (see ¶ [0028] as described for the rejection of claim 1 and is incorporated herein);
obtaining a first view count for the first content item (see ¶ [0035] as described for the rejection of claim 1 and is incorporated herein); and presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count(see ¶ [0040] as described for the rejection of claim 1 and is incorporated herein), the first indication having a first visual attribute representing trending content (see Fig. 3 ¶ [0044] as described for the rejection of claim 1 and is incorporated herein).
determining that the first view count corresponds to trending content.  However Hendrickson teaches determining that the first view count corresponds to trending content (see  ¶ [0082] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein.
Claims 4, and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. 2018/0189030 A1; herein referred to as Thaker) in view of Hendrickson et al. (U.S. 2016/0359993 A1; herein referred to as Hendrickson) as applied to claims 1 – 3, 5 – 7, 9, 14, and 17 – 20 in further view of McCrea et al. (U.S. 2011/0288912 A1; herein referred to as McCrea).
In regard to claim 4, the combination of Thaker and Hendrickson fails to explicitly teach wherein the first view count is updated dynamically as the user browses content items in the presentation arrangement.  However McCrea teaches wherein the first view count (e.g. listing 603) is updated dynamically as the user browses content items in the presentation arrangement (see ¶ [0049] “ . . . If a user has chosen to view information for a piece of content, the system may generate at step 317 a display 600 shown in FIG. 6, which illustrates an example display in which a particular program has been selected (a "Cupcake Cannon" Internet video available for streaming) The display 600 may offer the content itself 601, but may also provide different information. For example, the display may offer an option 602 of indicating that the user is also currently watching this selected content (or that the user has decided to watch the content in response to a recommendation). In response to selecting option 602, the system may process a comment similar to that described further below regarding FIG. 3C. The user may also be provided with a listing 603 of other friends who are watching the selected program (data for which can be gathered as described regarding FIG. 3C), . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a content recommendation system that identifies 
In regard to claim 10, the combination of Thaker and Hendrickson fails to explicitly teach wherein the number of views is accumulated by: determining that a given user has viewed a given number of a plurality of sequential segments of the first content item; and determining that the given number of segments the given user has viewed exceeds a threshold.  However McCrea teaches wherein the number of views is accumulated by (see ¶ [0061] “. . . Once the trending panel parameters have been determined, the system can then retrieve information identifying the content that was accessed by the users in the determined group over the determined time frame. Gathering this information may involve retrieving it from a program profile and/or user profiles stored at the system's application server 107. This step may also include tabulations or calculations. For example, the system may need to generate totals indicating the number of viewers who watched a particular television show in the set time frame, and then sort those totals into a list, having the most viewed programs at the top . . .:): determining that a given user has viewed a given number of a plurality of sequential segments of the first content item (see ¶ [0061] “. . .  determining how many users are currently accessing the content (if the time frame is "Right Now"). For example, the system may calculate a total of the number of active streams that are streaming a particular piece of content; or the system can compare the start/end times of scheduled broadcast content (e.g., the 11 o'clock nightly news) with the current time and times of recommendations to determine if identified programs are currently being watched by their respective users. For example, if a user is watching and recommends a 30-minute program at 8 pm, then his/her recommendation may expire at 8:30, for purposes of tabulating the trending listings . . . “); and
determining that the given number of segments the given user has viewed exceeds a threshold (see ¶ [0063] “. . . social velocity for a program may be used to help sort the contents listed in the trending panel. For example, a program having a velocity greater than a given threshold (e.g., 5.times./30 minutes) may be deemed a "hot" program, and may be indicated as such in the trending panel with an additional logo. Multiple social velocity thresholds may be defined, and different responses can be programmed for different thresholds . . . “).
The motivation to combine McCrea with the combination of Thaker and Hendrickson is described for the motivation of claim 4.  Additionally McCrea provides methods for accumulating a number of views for one or more content items.
In regard to claim 11, the combination of Thaker and Hendrickson fails to explicitly teach wherein the number of views is accumulated by:  receiving a request from a given user to view the first content item; presenting a first segment of sequential segments of the first content item to the given user;  while presenting the first segment, receiving input from the given user to access an adjacent second segment; and incrementing the number of views in response to receiving the input from the given user.  However McCrea teaches wherein the number of views is accumulated by ((see ¶ [0061] “. . . Once the trending panel parameters have been determined, the system can then retrieve information identifying the content that was accessed by the users in the determined group over the determined time frame. Gathering this information may involve retrieving it from a program profile and/or user profiles stored at the system's application server 107. This step may also include tabulations or calculations. For example, the system may need to generate totals indicating the number of viewers who watched a particular television show in the set time frame, and then sort those totals into a list, having the most viewed programs at the top . . .”): 
 receiving a request from a given user to view the first content item (see ¶ [0049] “. . . If a user has chosen to view information for a piece of content, the system may generate at step 317 a display 
 presenting a first segment of sequential segments of the first content item to the given user (see  ¶ [0057] “. . . the system can transmit a message to a corresponding server for the FACEBOOK.TM. application (e.g., sending an email or push notification to a server identified by the user in the linking process) in step 353. The external message may identify the user and the content being accessed, as well as any other desired information . . . “);
 while presenting the first segment, receiving input from the given user to access an adjacent second segment (see ¶ [0059] “ . . . the system may determine the time frame parameters for the trending panel. The time frame parameters may define the time range to be used when generating the listing in the trending panel. For example, the user may choose options of "This Week", "Today" and "Right Now". Choosing "This Week" would result in the system collecting content accessing information for the current week (e.g., collecting information identifying the television programs that were watched by various users in the current week, or the past 7 days). Similarly, the "Today" option would result in collecting information for the content accessed on the current date, while the "Right Now" option would result in collecting information identifying content that is currently still being consumed or accessed . . .”); and incrementing the number of views in response to receiving the input from the given user (see ¶ [0061] “ . . . Another calculation may involve determining how many users are currently accessing the content (if the time frame is "Right Now"). For example, the system may calculate a total of the number of active streams that are streaming a particular piece of content; or the system can compare the start/end times of scheduled broadcast content (e.g., the 11 o'clock nightly news) with the current time and times of recommendations to determine if identified programs are currently being watched by their 
The motivation to combine McCrea with the combination of Thaker and Hendrickson is described for the motivation of claim 4.  Additionally McCrea provides methods for accumulating a number of views for one or more content items.
In regard to claim 12, the combination of Thaker and Hendrickson fails to explicitly teach wherein the first content item is a first episode in a series of episodes of a season, and wherein the first view count corresponds to number of views of the first episode.  However McCrea teaches wherein the first content item is a first episode in a series of episodes of a season (see ¶ [0046] “. . . Messages may also be posted whenever a friend indicates that they are accessing content (e.g., if they indicate that they are watching an episode of "Lost," a chat message may appear indicating this fact . . .”), and wherein the first view count corresponds to number of views of the first episode (see ¶ [0049] “. . . The user may also be provided with a listing 603 of other friends who are watching the selected program . . . “).
The motivation to combine McCrea with the combination of Thaker and Hendrickson is described for the motivation of claim 4.  Additionally McCrea provides methods for determining the number of views for episodes of programs.
In regard to claim 13, the combination of Thaker and Hendrickson fails to explicitly teach further comprising providing a second indication of a second view count representing a number of views of all the episodes in the season, wherein the second view count is incremented whenever a given user views each of the episode in the season.  However McCrea teaches providing a second indication of a second view count representing a number of views of all the episodes in the season (see ¶ [0097] ” . . . select a number of upcoming programs that will need to be watched in order to receive the award. The user can tag individual episodes (e.g., this Thursday's episode of "The Beverly Hillbillies"), or the user can , wherein the second view count is incremented whenever a given user views each of the episode in the season (see ¶ [0098]” . . . the award generation application may identify one or more events that can occur in the show, and the award can require that viewers press a predefined button on their remote control when they observe the identified event occurring . . .”).
The motivation to combine McCrea with the combination of Thaker and Hendrickson is described for the motivation of claim 4.  Additionally McCrea provides methods for determining the number of views for a series of episodes for programs consumed by a user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. 2018/0189030 A1; herein referred to as Thaker) in view of Hendrickson et al. (U.S. 2016/0359993 A1; herein referred to as Hendrickson) as applied to claims 1 – 3, 5 – 7, 9, 14 and 17 – 20 in further view of Avedissian et al. (U.S. 2013/0283301 A1; herein referred to as Avedissian).
In regard to claim 8, the combination of Thaker and Hendrickson teaches wherein when the second graphically depicts the third indication as coming into view in the display a first time (see Thaker ¶ [0047] as described for the rejection of claim 7 and is incorporated herein).
The combination of Thaker and Hendrickson fails to explicitly teach the third indication presents the third view count, and when the second graphically depicts the third indication as coming into view in the display a second time, the third indication presents an update to the third view count.  However Avedissian teaches the third indication presents the third view count (see ¶ [0122] “. . The interface displaying the video review may contain a number indicating how many users have indicated that they want the consumable item. Thus, the popularity of a consumable item may be determined through the display of the video review or via an associated graphic or indication. The display of the review may also , and when the second graphically depicts the third indication (e.g. scrubber) as coming into view in the display a second time  (see ¶ [0127] “ . . . an image from a given product review may be displayed in a scrubber area (e.g., a scrubber bar that a user can utilize (e.g., by dragging a scrubber control in the scrubber timeline) to indicate where the user wants the video playback to begin or to browse frames in the video). Thus, for example, the scrubber area may display images of products being reviewed in the scrubber area, where a given product image is displayed in the scrubber timeline at a location corresponding to where the review of the respective product begins. The product image may be a frame from the review of the product, such as, by way of example, the first frame from the review of the product, the third indication presents an update to the third view count (see ¶ [0137] “. . . the system may also identify other video reviews and/or particular item reviews a viewer may be interested in and provide a list of such recommended item reviews to the viewer. The list of recommended item reviews may include, for a given entry, a frame from the recommended item review, a playback control, a number of views, a number of indications of approval from viewers, and/or a number of comments from viewers.  . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for content aggregation and distribution and a control interface to quickly navigate to specific portions of content, as taught by Avedissian, into a system and method to determine a first category of content items and a second category of content items to be included in a content feed for a user, where the content is determined to be trending, as taught by the combination of Thaker and Hendrickson.  Such incorporation provides an improvement to the user control for displaying the content.
Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. 2018/0189030 A1; herein referred to as Thaker) in view of Hendrickson et al. (U.S. 2016/0359993 A1; herein referred to as Hendrickson) as applied to claims 1 – 3, 5 – 7, 9, 14 and 17 – 20 in further view of Holzer et al. (U.S. 2018/0255284 A1; herein referred to as Holzer).
In regard to claim 15, the combination of Thaker and Hendrickson teaches further comprising: 
computing a second view count for the first content item (e.g. via the action logger) after a specified period of time from when the first content item has been made available for consumption on a messaging application (see Thaker ¶ [0069] “. . . The web server 632 links the social networking system 630 to one or more user devices 610 and/or one or more external systems 620 via the network 650. The web server 632 serves web pages, as well as other web-related content, such as Java, JavaScript, Flash, XML, and so forth. The web server 632 may include a mail server or other messaging functionality for receiving and routing messages between the social networking system 630 and one or more user devices 610. The messages can be instant messages, queued messages (e.g., email), text and SMS messages, or any other suitable messaging format . . .” see Thaker ¶ [0071] “. . . The action logger 640 is capable of receiving communications from the web server 632 about user actions on and/or off the social networking system 630. The action logger 640 populates the activity log 642 with information about user actions, enabling the social networking system 630 to discover various actions taken by its users within the social networking system 630 and outside of the social networking system 630. Any action that a particular user takes with respect to another node on the social networking system 630 may be associated with each user's account, through information maintained in the activity log 642 or in a similar database or other data repository. Examples of actions taken by a user within the social networking system 630 that are identified and stored may include, for example, adding a connection to another user, sending a message to another user, reading a message from another user, viewing content associated with another user, attending an event posted by another user, posting an image, attempting 
 retrieving an average view count threshold (see Hendrickson ¶ [0068] “ . . . the cycle-corrected Poisson model builds on the foundation of the point-by-point Poisson model, and uses a background model derived from data similar to the point being tested. For example, if a data point represents 3 hours of data from a Friday night in the Eastern US, it would not make a good model to use the previous three hours as the Poisson mean. People Tweet about different topics at 2-5 PM than they do at 5-8 PM, leading to topical time series with large variations simply due to the progression of the day. A better background model for the data from 5-8 PM on a particular Friday is an average over the data from the 5-8 PM interval on other days of the week. An analyst can build an even better model by taking the average over the same time interval, but only from previous Fridays. If monthly cycles of activity are important, one might even build a background estimate from only Fridays around the same time of the month . . . “);
The combination of Thaker and Hendrickson fails to explicitly teach and determining that the first view count corresponds to trending content in response to determining that the second view count exceeds the average view count threshold.  However Holzer teaches and determining that the first view count corresponds to trending content in response to determining that the second view count exceeds the average view count threshold (see ¶ ¶ [0153-0154] “. . . the server 1008 can be configured to test out a multi-view interactive digital media representation. This multi-view interactive digital media representation can be referred to as a "test" multi-view interactive digital media representation in that its likeability with users is being tested as measured by a tilt count. Based upon 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for analyzing and manipulating images and video, the analysis used to determine metrics which indicate a user's interest in the multi-view interactive digital media representation, as taught by Holzer, into a system and method to determine a first category of content items and a second category of content items to be included in a content feed for a user, where the content is determined to be trending, as taught by the combination of Thaker and Hendrickson.  Such incorporation provides metrics to calculate average view counts for content being consumed. 
In regard to claim 16, the combination of Thaker, Hendrickson, and Holzer teaches wherein the average view count threshold is computed as a function of a percentage above a rolling average of content items made available within the specified period of time (see Hendrickson ¶ ¶ [0069-0071] “. . . One potential drawback of this technique, relative to the point-by-point model, is the need to sample and retain enough data to calculate the background estimates. If anomalous events have previously occurred in the time series, this will contribute to the rolling averages and artificially increase the rate of false positives. FIGS. 5 and 6 are a comparison of the two Poisson-based background model discussed above. FIG. 5 is a graph of the occurrences of the "#scotus" mentions per hour. The time series data are shown in the dots connected by lines. For each point, the parameter .eta. is calculated based on the previous point, and plotted as a separate plot. In this case, .alpha. =0:99. FIG. 6 is also a graph of the occurrences of the "#scotus" mentions per hour. Again, the time series data are shown in the dots connected by lines. For each point, however, in FIG. 6 the parameter .eta. is calculated based the average value from the same hour on previous days in the time series, and plotted as a separate plot. Once again, .alpha.=0:99. As can be seen, the cycle-corrected model shows generally reduced .eta. values (fewer false positives), but actually produced a greater .eta. value at the initial spike at around hour 650.  Continuing to expand on the basic Poisson model, there are a variety of further improvements that can be made. Any value chosen for the Poisson mean .nu. can be further stabilized by calculating an average over a rolling window of adjacent data points. If the long-term overall growth rate for the data is known, this baseline can be subtracted from the data . . .”).
The motivation to combine Hendrickson with Thaker is described for the rejection of claim 1 and is incorporated herein.  Additionally, Hendrickson provides the use of a Poisson model to evaluate trending of content over time.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444